Citation Nr: 9916443	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  98-17 659A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to educational assistance benefits under Chapter 
30, title 38, United States Code, beyond August 11, 1997.  

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to March 
1973, and then from July 15, 1981, to February 24, 1992.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
Regional Office (RO).  

2.  The RO reduced the veteran's delimiting date by the 
number of days he was not on active duty between January 1, 
1977, and July 15, 1981.   

3.  The veteran's initial delimiting date for Chapter 30 
educational assistance benefits was February 24, 2002. 

4.  The veteran's adjusted delimiting date was August 11, 
1997.


CONCLUSION OF LAW

The veteran's delimiting date for Chapter 30, title 38, 
United States Code, educational assistance benefits was 
properly adjusted.  38 U.S.C.A. § 3031 (West 1991 & Supp. 
1999); 38 C.F.R. § 21.7050(b) (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran had two periods of active duty.  The first period 
established eligibility for educational assistance benefits 
under Chapter 34, title 38, United States Code.  The Chapter 
34 program terminated December 31, 1989, and no benefits can 
be paid under that program for training after that date.  
38 U.S.C.A. § 3462(e).  The veteran also had a second period 
of active duty, however, and pursuant to 38 U.S.C.A. 
§ 3011(a)(1)(B)(i) has established eligibility for 
educational assistance benefits under Chapter 30, title 38, 
United States Code.  The Chapter 30 program is also known as 
the Montgomery GI Bill.  

The veteran was separated from his second period of active 
duty on February 24, 1992.  The statutes provide a ten-year 
period of eligibility during which an individual may use his 
entitlement to educational assistance benefits; that period 
begins on the date of the veteran's last discharge from 
active duty.  38 U.S.C.A. § 3031(a).  For individuals whose 
eligibility is based on 38 U.S.C.A. § 3011(a)(1)(B)(i), 
however, the ten-year period of eligibility is reduced by the 
amount of time equal to the time that the veteran was not 
serving on active duty during the period beginning January 1, 
1977, and ending June 30, 1985.  38 U.S.C.A. § 3031(e); 
38 C.F.R. § 21.7050(b).

The evidence of record reflects that the veteran applied for 
educational assistance benefits in August 1992.  The claims 
folder contains an undated Worksheet for Adjusted Delimiting 
Date that reflects that the veteran was not on active duty 
for a total of four years, six months and 14 days during the 
period in question, although it identifies the period in 
question using the old version of the statute, which was 
revised in October 1992 by Pub. L. 102-568, Title III, 
§ 302(a)(3), Oct. 29, 1992, 106 Stat. 4327.  The effective 
date of that revision was October 28, 1986, and expanded the 
ending date of the period in question, which change does not 
effect the calculation of the break in service in this case, 
as the veteran re-entered active duty in 1982.  In a letter 
dated in October 1992 the RO referred to a prior letter that 
had incorrectly advised the veteran that his delimiting date 
for use of Chapter 30 benefits was February 25, 2002.  A copy 
of that earlier letter is not in the claims folder, but the 
October 1992 letter in the claims folder informs the veteran 
that the law required that his delimiting date had to be 
adjusted, and that his new delimiting date for using his 
Chapter 30 entitlement was August 30, 1997.  Subsequent 
correspondence addressing the veteran's remaining number of 
months of entitlement dated in October and December 1992, and 
June 1993 again incorrectly referred to the 2002 delimiting 
date.  

In August 1997 the veteran applied for educational assistance 
benefits for a program in aircraft maintenance.  That claim 
was denied in a letter dated in September 1997, as his 
delimiting date for use of his remaining entitlement had 
passed in August 1997.  That denial letter also indicated the 
veteran had incorrectly been sent a Certificate of 
Eligibility that showed he could receive Chapter 30 benefits 
until 2002; the letter asked the veteran to disregard that 
Certificate, and stated that such benefits could not be paid 
after August 11, 1997.  The veteran again applied for 
educational assistance benefits in September 1998 for an 
enrollment from September 1998 to December 1998 in a law 
enforcement program.  He was informed his claim was denied 
because his August 1997 delimiting date had passed.  He 
expressed his disagreement, indicating he had 23 months worth 
of benefits remaining.  A Statement of the Case sent to him 
in November 1998 explained that his period of eligibility was 
required to be reduced by law, and that as a result his 
delimiting date was August 11, 1997, not 2002. 

The veteran perfected this appeal by filing a substantive 
appeal in which he argued that he had paid into the Chapter 
30 program prior to separation from his second period of 
active duty, that he knew he had remaining entitlement under 
Chapter 34 and Chapter 30, and that he was told by a VA 
employee at the Houston VA RO that he had remaining 
entitlement.  He requested a video conference hearing, which 
was held before the undersigned on May 13, 1999.  At the 
hearing he testified that he believed the delimiting date for 
his period of eligibility should be 2002, not 1997, and that 
therefore he should receive Chapter 30 benefits for the 
September to December 1998 enrollment he reported in 
September 1998.  

Based on the evidence of record, the Board finds that the RO 
properly adjusted the veteran's delimiting date for Chapter 
30 educational assistance benefits.  Pursuant to 38 U.S.C.A. 
§ 3031(a) (e); 38 C.F.R. § 21.7050(b), VA must reduce the ten 
year period of eligibility of any veteran whose eligibility 
for Chapter 30 benefits is established under 38 U.S.C.A. 
§ 3011(a)(1)(B)(i) by an amount of time equal to the amount 
of time he was not on active duty during the period extending 
from January 1, 1977, to June 30, 1985.  In this case, the 
veteran was not on active duty for a total of four years, six 
months and 14 days during that period.  While the veteran's 
initial delimiting date for use of his educational assistance 
benefits entitlement was February 25, 2002, a date ten years 
following his discharge from active duty, the RO, as required 
by law, computed his reduced date and determined that the 
part of the period between the veteran's first and second 
periods of active duty resulted in an adjusted delimiting 
date of August 11, 1997.  

The Board acknowledges the veteran's argument that his 
delimiting date should be 2002, particularly in light of the 
fact that in 1992 and 1997 he was informed that 2002 was his 
delimiting date.  The legal criteria governing the payment of 
education benefits are clear and specific, and the Board is 
bound by them.  Notwithstanding VA's obligation to correctly 
inform the veteran about basic eligibility or ineligibility 
for Chapter 30 educational assistance benefits, the remedy 
for breach of such obligation could not involve payment of 
benefits where statutory requirements for such benefits are 
not met.  See Harvey v. Brown, 6 Vet. App. 416, 424 (1994).  
It is regrettable if the veteran received inaccurate advice 
regarding the delimiting date for eligibility for educational 
assistance benefits.  Inaccurate advice would not, however, 
create any legal right to benefits where such benefits are 
otherwise precluded.  See Shields v. Brown, 8 Vet. App. 346, 
351 (1995); see also McTighe v. Brown, 7 Vet. App. 29, 30 
(1994) ("[e]rroneous advice given by a government employee 
cannot be used to estop the government from denying 
benefits.")

As the disposition of this claim is based on the law, and not 
on the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  


ORDER

The benefit sought on appeal is denied.  



		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals

 

